DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Claims 17, 19-25 and 27-34 are pending. Claims 17, 19-21, 23-25, 27-28 and 31-32 are amended. Claims 18 and 26 are cancelled. Claims 33 and 34 are new. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 17, 19-25 and 27-34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Botts [US Patent Application Publication 2010/0117625 A1].
Regarding claim 17, Botts teaches an apparatus (energy use monitor - 0026) for providing information (energy usage, power consumption – 0030) of a home electric appliance (household appliance - 0026), the apparatus comprising: 
a memory; a communication circuitry; and a processor configured to (circuit or software program, module, microprocessor – 0030): 
obtain use information of the home electronic appliance (energy usage information – 0037), 
store the use information obtained a plurality of times as use history information (historical information - 0011), in the memory (known energy usage data may be stored in a memory unit of the appliance – 0036) (energy usage information stored on the internal memory - 0050), 
based on the use history information, identify a use pattern (operating cycle – 0039) of the home electronic appliance (usage patterns - 0010) (usage habits – 0042), 
receive, from an external electronic device (sensor) other than the home electronic appliance through the communication circuitry, environment in formation of an area where the home electronic appliance is located, the environment information including temperature and humidity information of the area where the home electronic (temperature and humidity sensor, ambient air temperature of the environment, detect inside or outside the household appliance – 0056), 
based on the use pattern and the temperature and humidity information of the area where the home electronic appliance is located, identify settings of the home electronic appliance to be forcedly changed (sensor input also can be used to evaluate problems with the operation of the appliance, … determine possible suggestions for improving the energy usage of the appliance – 0056, 0063), and 
provide a control signal for forcedly changing the settings in the home electronic appliance (information used by the controller of the appliance to change or optimize the operation of the appliance … energy usage monitor can communicate the information to the controller which can reduce the use of the compressor during the determined time period – 0074).

Regarding claim 19, Botts teaches the processor is further configured to: obtain current state information of the home electronic appliance, the current state information comprising current state information of a part included in the home electronic appliance (configured to sense the ON or OFF state of the interior light of the appliance – 0060) (open state of each door of the appliance - 0064).

Regarding claim 20, Botts teaches the current state information of the part corresponds to information obtained by at least one sensor included in the home electronic appliance (light sensor, motion sensor, etc – 0060).

(0060, 0064) ("ON" time or a stand-by energy usage of the appliance, and an "ON" time or a stand-by energy usage of one or more subsystems within the appliance – 0042, 0043).

Regarding claim 22, Botts teaches the processor is further configured to: provide alarm information, to an electronic device, if the transition time is less than a preset time (predetermined periods of time - 0050) (message or indicator - 0064).

Regarding claim 23, Botts teaches the alarm information comprises a remaining use time of the part included in the home electronic appliance (message or indicator - 0064).

Regarding claim 24, Botts teaches the processor is further configured to: analyze a life cycle corresponding to the use pattern based on the use information of the home electronic appliance obtained from the home electronic appliance (operation cycle – 0043, cycle appliance being run - 0063).

Regarding claim 25, Botts teaches a method for providing information (energy usage, power consumption – 0030) of a home electric appliance (household appliance - 0026) at an apparatus (energy use monitor - 0026), the method comprising: 
obtaining use information of the home electronic appliance (energy usage information – 0037); 
storing the use information obtained a plurality of times as use history information (historical information - 0011), in a memory (known energy usage data may be stored in a memory unit of the appliance – 0036) (energy usage information stored on the internal memory - 0050); 
based on the use history information, identifying a use pattern (operating cycle – 0039) of the home electronic appliance (usage patterns - 0010) (usage habits – 0042); 
receiving, from an external electronic device (sensor) other than the home electronic appliance through the communication circuitry, environment information of an area where the home electronic appliance is located, the environment information including temperature and humidity information of the area where the home electronic appliance is located (temperature and humidity sensor, ambient air temperature of the environment, detect inside or outside the household appliance – 0056); 
based on the use pattern and the temperature and humidity information of the area where the home electronic appliance is located, identifying settings of the home electronic appliance to be forcedly changed (sensor input also can be used to evaluate problems with the operation of the appliance, … determine possible suggestions for improving the energy usage of the appliance – 0056, 0063); and 
(information used by the controller of the appliance to change or optimize the operation of the appliance … energy usage monitor can communicate the information to the controller which can reduce the use of the compressor during the determined time period – 0074).

Regarding claim 27, Botts teaches obtaining current state information of the home electronic appliance, the current state information comprising current state information of a part included in the home electronic appliance (configured to sense the ON or OFF state of the interior light of the appliance – 0060) (open state of each door of the appliance - 0064).

Regarding claim 28, Botts teaches the current state information of the part corresponds to information obtained by at least one sensor included in the home electronic appliance (light sensor, motion sensor, etc – 0060).

Regarding claim 29, Botts teaches identifying a first state to which a current state of the part included in the home electronic appliance is expected to transition and a transition time from the current state to the first state (0060, 0064) ("ON" time or a stand-by energy usage of the appliance, and an "ON" time or a stand-by energy usage of one or more subsystems within the appliance – 0042, 0043).

(predetermined periods of time - 0050) (message or indicator - 0064).

Regarding claim 31, Botts teaches the alarm information comprises a remaining use time of the part included in the home electronic appliance (message or indicator - 0064).

Regarding claim 32, Botts teaches analyzing a life cycle corresponding to the use pattern based on the use information of the home electronic appliance received from the home electronic appliance (operation cycle – 0043, cycle appliance being run - 0063).

Regarding claim 33, Botts teaches the home electronic appliance is a laundry machine (washing machine, laundry – 0065).

Regarding claim 34, Botts teaches the home electronic appliance is a laundry machine (washing machine, laundry – 0065).

Response to Arguments
Applicant's arguments with respect to claims 17, 19-25 and 27-34 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ASHRAFZADEH et al. (US Patent Application Publication 20130340450 A1) discloses an appliance includes an appliance housing, an interface adapted to receive power information, a plurality of sensors for sensing environmental conditions, a plurality of controls for controlling operations of the appliance;
Falcioni et al. (US Patent Application Publication 2009/0009287 A1) discloses a monitoring device for an electric appliance, comprising electronic control means and data and/or information storage means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862